This petitioner, John O. Story, has upon numerous occasions filed in this court what he designates as "habeas corpus," "petition in error," "mandamus", etc. We have been very lenient in permitting the filing of these petitions, and have considered all of them.
Petitioner was convicted in the district court of Bryan county of the crime of murder. He was convicted of murdering his wife by locking her in an outbuilding and setting fire to the same. He appealed his conviction to this court, and the judgment of the district court of Bryan county was affirmed. Story v. State, *Page 21 73 Okla. Cr. 273, 120 P.2d 387. In this case all of the questions raised by the petitioner in the actions since filed were passed upon by this court. Ex parte Story, 75 Okla. Cr. 367, 131 P.2d 773; Ex parte Story, 80 Okla. Cr. 11, 156 P.2d 154; Ex parte Story,83 Okla. Cr. 426, 178 P.2d 112.
The petition in the instant case raises the same questions. Petitioner has filed numerous affidavits and made statements with reference to the facts in his case. There is absolutely nothing to show that the judgment and sentence rendered by that court was void. The petition is wholly without merit. It was filed by the defendant himself as were all of the other petitions. The only relief that can be given petitioner is by the Pardon and Parole Board of this state. We have heretofore forwarded all affidavits and statements send to this court to that Board.
No further petitions will be filed in this case.
The writ is denied.